  Case 3:21-cv-00398-JPG Document 7 Filed 08/02/21 Page 1 of 5 Page ID #21




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SCOTT LEWIS RENDELMAN,                           )
 #24628-037,                                      )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 21-cv-00398-JPG
                                                  )
 DAN SPROUL                                       )
 and MELISSA WINN,                                )
                                                  )
               Defendants.                        )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       Petitioner Scott Lewis Rendelman, an inmate in the custody of the Federal Bureau of

Prisons (BOP) who is currently incarcerated at the United States Penitentiary in Marion, Illinois

(USP-Marion), filed a Petition for Writ of Mandamus in the Circuit Court of the First Judicial

Circuit in Williamson County, Illinois. Rendelman v. Sproul, et al., Case No. 20-MR-135.

Rendelman claims that he was assessed filing fees pursuant to the Prison Litigation Reform Act

(PLRA), 42 U.S.C. § 1997e, in at least five actions he filed in federal court. (Doc. 1-1). When

judgment was entered in each case between 2008 and 2011, these unpaid fees allegedly became

liens on his inmate trust fund account. (Id.). Rendelman maintains that the liens have since expired

under Illinois state law and pursuant to the “federal enclave rule” discussed in more detail below.

(Id.). He seeks an order requiring Dan Sproul (USP-Marion’s warden) and Melissa Winn (USP-

Marion’s trust fund officer) to remove the liens on his inmate account. (Id. at 4).

       On April 20, 2021, Defendants removed the case to this federal judicial district under the

federal officer removal statute, 28 U.S.C. § 1442(a)(1). (Doc. 1). Section 1442(a)(1) applies to

officers of the United States who are sued in their official or individual capacity for acts under

                                                 1
    Case 3:21-cv-00398-JPG Document 7 Filed 08/02/21 Page 2 of 5 Page ID #22




color of such office. (See Doc. 1, ¶ 5) (citing § 1442(a)(1)). Rendelman made no objection to

removal, and this Court finds that it was proper. Defendants also filed a motion to dismiss the

action pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, and Rendelman made no

objection to the motion. (Doc. 6).

        The Petition for Writ of Mandamus is subject to preliminary review under 28 U.S.C.

§ 1915A, and the motion to dismiss shall be taken into consideration. Section 1915A requires the

Court to screen prisoner complaints and filter out non-meritorious claims. 28 U.S.C. § 1915A(a).

Any portion of a complaint that is legally frivolous, malicious, meritless, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b). At this juncture, the factual allegations are liberally construed. Rodriguez v.

Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                              The Petition

        The following allegations are set forth in the Petition for Writ of Mandamus: Rendelman

claims that he is entitled to relief from liens arising from unpaid filing fees assessed pursuant to

the Prison Litigation Reform Act (PLRA) in five separate actions brought in federal court.1

(Doc. 1-1, p. 3). Judgment was entered in each case between 2008 and 2011. (Id.). Rendelman

asserts that the liens expired after a certain period of time, which he believes ranges from seven to

eleven years under Illinois law. (Id.). He invokes the “federal enclave rule” in support of his

request for relief from these expired liens. (Id.). According to Rendelman, the federal enclave

rule allows the court to apply state law where federal law is silent on an issue. (Id.). Although

Rendelman is unable to point to the exact source of authority supporting his position, he asks the



1
  He specifically seeks relief from unpaid filing fee balances totaling $1,949.50 in the following matters:
Reference Nos. IMARD005 ($345.50); IMARD006 ($451.00); KMARD032 ($348.00); LMARD005
($350.00); and LMARD016 ($455.00). (Doc. 1-1, p. 3).

                                                    2
  Case 3:21-cv-00398-JPG Document 7 Filed 08/02/21 Page 3 of 5 Page ID #23




Court to enter an order compelling the warden and trust fund officer to remove all expired liens

from his inmate account. (Id.).

                                              Discussion

        The Petition for Writ of Mandamus does not survive screening under 28 U.S.C. § 1915A.

Rendelman sets forth no allegations addressing the state court’s jurisdiction to issue a writ of

mandamus against the federal officials named as defendants. (See Doc. 1-1, pp. 2-4). Although

he filed the petition in state court, state courts have no jurisdiction to direct a writ of mandamus

against a federal officer. See, e.g., McClung v. Silliman, 19 U.S. 598 (1821). See also 52 Am. Jur.

2d, State and Fed’l Court Jurisdiction Over State and Fed’l Officers, § 8 (2021) (citing Ex parte

Bradstreet, 31 U.S. 774 (1832); Armand v. Schmoll, Inc. v. Fed’l Reserve Bank of New York, 286

N.Y. 503, 37 N.E.2d 225, 138 A.L.R. 1187 (1941); Cozine v. Crabtree, 15 F. Supp. 2d 997 (D. Or.

1998) (“State courts have no power to mandamus federal officials”)). The Illinois state court

lacked jurisdiction to issue a writ of mandamus directing the warden and trust fund officer at USP-

Marion to remove liens on Rendelman’s inmate account.

        This, in turn, creates a procedural defect in removal under the doctrine of derivative

jurisdiction. Defendants cite this doctrine in their motion to dismiss under Rule 12(b)(1) of the

Federal Rules of Civil Procedure on May 14, 2021. (Doc. 6) (citing Ricci v. Salzman, 976 F.3d

768 (7th Cir. 2020)). Traditionally, the doctrine of derivative jurisdiction provides that “if the state

court lacks jurisdiction over the subject matter or the parties, the federal court acquires none upon

removal, even though the federal court would have had jurisdiction had suit originated there.”

Ricci, 976 F.3d at 771. Put differently, the federal court only acquires the jurisdiction held by the

state court when the case was removed. Id. The Seventh Circuit has since clarified that the




                                                   3
     Case 3:21-cv-00398-JPG Document 7 Filed 08/02/21 Page 4 of 5 Page ID #24




doctrine “is best understood as a procedural bar to the exercise of federal judicial power.” Id.

(citation and quotation omitted).

          In this particular matter, the Illinois state court had no jurisdiction to direct a writ of

mandamus at federal officers. (Doc. 6, p. 3). The doctrine of derivate jurisdiction, in turn, operates

as a mandatory procedural bar to this federal court’s exercise of judicial authority. Id. The bar

cannot be sidestepped by allowing Rendelman to amend the petition and properly invoke federal

mandamus jurisdiction because the doctrine operates as a mandatory bar to the court’s exercise of

federal jurisdiction. Ricci, 976 F.3d at 773. “When the derivative jurisdiction doctrine is timely

raised, . . . it properly results in dismissal without prejudice.” Id. Defendants timely invoked the

doctrine here, so the petition shall be dismissed without prejudice.2

          Moreover, the Court finds no basis for granting relief under the “federal enclave rule”

mentioned by Rendelman. (Doc. 1-1, pp. 2-4). According to Rendelman, this rule applies state

law in the absence of any federal law on a particular issue. (Id.). He asserts that “Illinois Code”

provides for extinguishment of the liens on his account after a period of time ranging from seven

to eleven years. (Id. at 3). Rendelman cannot point to any state law in support of this position,

but he insists that state law governs this matter by application of the “federal enclave rule.” (Id.).

          This Court is aware of no federal enclave rule. Rendelman may be referring to the United

States Constitution’s Enclave Clause, see U.S. CONST. Art. I, § 8, cl. 17, which has given rise to

the “federal enclave doctrine.” See 29 HOFSTRA LAB. & EMP. L.J. 73 (Fall 2011). The federal

enclave doctrine renders certain state and common law claims inapplicable within areas of land

ceded by a state to the federal government (e.g., military bases, national parks, post offices, and

federal courthouses). Id. However, that doctrine is inapplicable here.



2
    Having reached this conclusion, the Court declines to address Defendants’ sovereign immunity argument.

                                                     4
  Case 3:21-cv-00398-JPG Document 7 Filed 08/02/21 Page 5 of 5 Page ID #25




       Based on the foregoing discussion, the Court shall dismiss the petition for writ of

mandamus without prejudice and without leave to amend. See Ricci v. Salzman, 976 F.3d 768 (7th

Cir. 2020) (plaintiff cannot bypass derivative jurisdiction bar by filing amended complaint that

properly invokes federal jurisdiction). Rendelman may file a new case, if he wishes to do so.

                                           Disposition

       IT IS ORDERED that the Petition for Writ of Mandamus (Doc. 1-1) is DISMISSED

without prejudice, and the pending Motion to Dismiss (Doc. 6) is GRANTED.

       If Rendelman wishes to appeal this Order, he may file a notice of appeal with this Court

within sixty days of the entry of judgment. FED. R. APP. 4(a)(1)(B). If Rendelman does choose to

appeal, he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the

appeal. See FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-

26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999). He must list each of the

issues he intends to appeal in the notice of appeal. Moreover, if the appeal is found to be

nonmeritorious, Rendelman may incur a “strike.” A proper and timely motion filed pursuant to

Federal Rule of Civil Procedure 59(e) may toll the 60-day appeal deadline. FED. R. APP. P. 4(a)(4).

A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the entry of judgment,

and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 8/2/2021
                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                5
